EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Griffiths on 05/19/21.
The application has been amended as follows: 
Please replace Claim 8 as follows.


8.	(Currently Amended) A system for authenticating an entity, comprising:
one or more computers with executable instructions that when executed cause the system to:
initiate a communication session by an operator of the entity with a user, wherein the communication session is initiated using a non-secure communication channel;
receive a unique token generated by the user and provided to the operator during the communication session through the non-secure communication channel, wherein the unique token is generated for one-time use specific to the communication session;
authenticate the operator to have write access to a secured location associated with the entity upon determining the operator received the unique token provided by the user through the non-secure communication channel and input the unique token into an application requiring additional credentials to validate the user, wherein the application is provided by the entity and accessed 
display the unique token in [[an]]the application provided by the entity and accessible by the user such that the user determines a veracity of the operator to be an agent of the entity upon identifying the unique token is correctly displayed in the application.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/EDWARD ZEE/Primary Examiner, Art Unit 2435